AdvanceDesigns® Variable Annuity AdvisorDesigns® Variable Annuity ClassicStrategies Variable Annuity EliteDesigns® Variable Annuity EliteDesigns® II Variable Annuity SecureDesigns® Variable Annuity Variflex Extra Credit Variable Annuity Variflex LS Variable Annuity Variflex Signature Variable Annuity Variflex Variable Annuity AdvanceDesigns® Variable Annuity AdvisorDesigns® Variable Annuity EliteDesigns® Variable Annuity EliteDesigns® II Variable Annuity SecureDesigns® Variable Annuity Issued by: Issued by: Security Benefit Life Insurance Company One Security Benefit Place Topeka, Kansas 66636-0001 First Security Benefit Life Insurance andAnnuity Company of New York 800 Westchester Avenue, Suite 641 N Rye Brook, New York 10573 Supplement Dated October 15, 2013, To Current Prospectus Effective October30, 2013, the Guggenheim VT U.S. Long Short Momentum underlying fund (the “Fund”) is changing its name to Guggenheim VT Long Short Equity. The corresponding Subaccount will also change its name accordingly. All references to the former name in the current Prospectus(es) are hereby changed to reflect the new name effective October30, 2013. Please Retain This Supplement For Future Reference
